Citation Nr: 0413568	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 2001 rating decisions rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  Any currently present PTSD is not due to a service 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  In August 2001, VA 
issued regulations implementing the provisions of the VCAA.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003). 

First, VA must now notify the veteran of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) held, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The veteran filed his current claim for service connection 
for PTSD in May 2001.  Later in May 2001, the RO sent the 
veteran a PTSD Questionnaire and requested that he provide 
information concerning his military service, including his 
experiences during service that he felt contributed to his 
psychiatric disorder so that research of military records 
could be conducted.  The veteran responded in June 2001 by 
submitting the completed PTSD Questionnaire and providing a 
statement concerning his military service.  However, the 
information provided by the veteran regarding in-service 
stressors was unable to be confirmed and the details provided 
by the veteran were too vague to permit additional research.  
In November 2002, the RO informed the veteran that his claim 
for service connection for PTSD was denied because no 
evidence had been received that would tend to verify or 
corroborate his named stressors.  In January 2003, the 
veteran responded that records should be obtained for Ubon 
Air Force Base, Thailand, for the period of March to July 
1969.  Since official service personnel records clearly show 
that the veteran was not in Thailand until June 1969 and was 
not at Ubon until December 1969, his statement did not 
warrant additional development.

The RO informed the veteran of the evidence that he needed to 
support his claim, i.e., information concerning claimed 
stressors that would permit meaningful research, prior to the 
initial denial of his claim as mandated in Pelegrini.  The 
veteran was provided with notice of his due process rights 
under the VCAA in a timely fashion, and was provided with an 
opportunity to submit additional information.  Therefore, he 
has had ample notice of his rights under the VCAA and has 
been given adequate time and opportunity to provide 
additional information and evidence.

All medical records identified by the veteran have been 
associated with the claims file, including VA medical 
records.  The RO has requested and received historical 
reports of the veteran's unit during the period in question 
from USACRUR and he was provided an examination for 
disability evaluation purposes.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2003). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154 (b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2003); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the Veterans Claims Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Background.  Service medical records are silent as to any 
complaints, treatment, or diagnosis of a mental disorders.  
When the veteran was examined for release from service in 
April 1972, he denied frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  Clinical 
evaluation was negative for any psychiatric abnormality.

Service personnel records reflect that the veteran was in 
Thailand from June 22, 1969, until June 22, 1970.  From June 
28, 1969, to December 7, 1969, he was assigned to Det 6, 621 
Tac Con Squadron, Mukdahan AFS, Thailand.  An "Airman 
Performance Report" for the period ending December 1, 1969, 
reflects that the veteran's his duty was as an Electrical 
Power Production Apprentice, assisting in the operation and 
maintenance of diesel engine generator sets supplying prime 
power.  He reportedly completed all assigned duties in a 
satisfactory manner.  On December 7, 1969, he was reassigned 
to the 8th Civil Engineering Squadron, Ubon Afld, Thailand,  
Another "Airman Performance Report" for the period ending 
June 1, 1970, reflects that his duty was as electrical power 
production specialist.  He reportedly accepted and performed 
all duties assigned in an excellent manner.  In July 1970, he 
was reassigned to an Air Force Base in Spain.  

At a hearing in September 1994, the veteran stated that his 
first tour of duty was in Thailand, just across the Mekong 
River from Vietnam.  

The veteran filed a claim for PTSD in March 1995.  By a 
letter dated in April 1996, the RO requested the veteran to 
provide a complete detailed description of the specific 
traumatic incident(s) which produced the stress that resulted 
in his claimed PTSD, including dates and places the 
incident(s) occurred, and the unit (division, regiment, 
battalion, company) to which he was assigned or attached at 
the time.  

VA medical records reflect that the veteran was admitted to a 
VA hospital in March 1996 for substance abuse.  When he was 
discharged in April 1996, the discharge diagnoses were 
alcohol dependence, continuous; cocaine and marijuana abuse; 
and glaucoma.  It was noted that he was to be followed up as 
an outpatient, PTSD, referral.

Service personnel records were received for the veteran in 
May 1996.

By a rating decision in June 1996 the RO denied the veteran's 
claim for service connection for PTSD as not well-grounded, 
noting that treatment records did not show any diagnosis of 
PTSD and a specific in-service stressor had not been 
identified.

In May 2003, the veteran filed another claim for service 
connection for PTSD.  By a letter dated later in May 2003, 
the RO informed the veteran that it may be necessary to 
verify from official sources some of the events he felt had 
led to the onset of his PTSD.  He was requested to fill out 
an enclosed PTSD questionnaire in full and provide complete 
answers.  In another letter dated in May 2003, the RO 
informed the veteran that the following additional 
information was needed from him:

?	Medical evidence of a diagnosis of PTSD.
?	Evidence of medical treatment for this condition.
?	Evidence which would show a relationship of PTSD to 
service.

In response to a request for stressor information, the 
veteran submitted a letter in June 2001.  In essence he 
reported entering the Air Force in November 1968 and being 
sent to a radar installation in Thailand after training in 
1969.  He reported that around November 1969 "we landed on 
N.K.P or Nan-Kon-Phnon Vietnam soil under combat fire & 
mortar fire.  I was scared the first time in my life."  He 
could not leave for 4 days as the base was under heavy fire.  
He had to man bunkers and guard the main gate.  He was on 
alert constantly.  He could not sleep due to constant 
bombing.  He stated that 6 months later the site was closed 
and that he was then was sent to Ubon, Thailand.  He also 
listed as stressors the death in combat of a soldier named 
William Smith and the death of a friend who died in a car 
accident in Germany in 1971.

In a statement dated in July 2001, the veteran reported that 
he had been assigned to Det 6, 621 JCS Mukdahan, Thailand, 
from June 28, 1969, to September 25, 1959, and to 8th CDSq 
Ubon Airfield, Thailand, from December 7, 1969, to July 1970.

In June 2002 a report was received from the Director of the 
U.S. Armed Services Center for Research of Unit Records 
(USACRUR).  The report included an extract of the historical 
report submitted by the 505th Tactical Control Group.  This 
was the higher headquarters from June to December 1969 of the 
621st Tactical Control Squadron, the veteran's unit of 
assignment in Thailand.  The extract did not report any 
attack in November 1969.  The report also noted that the 
veteran had reported the death of a soldier named William 
Smith.  The records revealed that PFC William T. Smith died 
in Vietnam on May 21, 1971, due to a hostile enemy rocket 
attack.  He was in the Army and not in the Air Force as was 
the veteran.  In addition the evidence as noted did not 
reveal any Vietnam or combat duty for the veteran.  As such, 
the information the veteran submitted was insufficient to 
conduct any meaningful research, and USACRUR could not verify 
any of the stressors reported by the veteran.

An October 2002 VA psychiatric examination report reflects 
that the veteran reported that he was doing "bad" and 
explained, "I am still having bad dreams."  He also said 
his anxiety was, "bad, real bad."  He reported nightmares 
occurring two or three times a week.  He was always dreaming 
that he was in a firefight and was either killed or killing 
someone.  He awoke during the night and took medications to 
go back to sleep.  He reported numerous intrusive thoughts 
about the war.  He was somewhat vague about the nature of the 
thoughts.  He was easily startled.  He did not go to 
restaurants and could not stand war movies.  The most 
traumatic event that he reported took place in Ubon 
(Thailand) during the monsoon season of either 1969 or 1970.  
All of a sudden they heard a crackling all around and people 
were running.  They got their M-16s but the enemy had already 
infiltrated.  The next morning they walked out and they could 
see a number of dead bodies.  The diagnosis was PTSD, 
chronic.  A GAF of 50 was assigned.  The examiner made the 
following statement:

Establishing a nexus between the stressor 
the veteran reported and his PTSD 
symptoms is somewhat difficult because of 
the vague nature of the PTSD symptoms he 
reported.  I do believe, however, that he 
does meet criteria for diagnosis of 
posttraumatic stress disorder.

The file also contains extensive VAMC psychiatric treatment 
and hospitalization records.  These include several diagnoses 
of PTSD, including when he was hospitalized from December 31, 
2001, to February 1, 2002, at which time the diagnostic 
impressions included chronic PTSD and mixed substance abuse 
vs. dependence in early remission.

The file also contains statements from the veteran's family 
in support of his claim, and Social Security Administration 
records which reflect that he has been found to be entitled 
to disability benefits because of his poor eyesight. 


Analysis.  The Board has reviewed all the evidence of record 
including the service medical and personnel records, the 
information from the USACRUR, the reports of VA examination 
and VA treatment records.  The medical evidence shows a 
diagnosis of PTSD by the VA examiner in October 2002.  
Similarly, treatment records from the Vet Center and 
outpatient treatment records confirm this diagnosis.  The 
diagnosis of PTSD is based on the veteran's purported in-
service experiences.

Despite the veteran's assertions that he faced combat 
situations, including firefights, and mortar attacks, the 
Board finds that no documentation can be located to confirm 
the veteran's claimed in-service stressors.  The service 
personnel records show that the veteran received training in 
electrical power generation.  His principal duties were as an 
electrical power substation operator during his service in 
Thailand.  He has no documented service in Vietnam. The 
service personnel records reflect that he earned no 
decorations, medals, badges, ribbons, or awards indicative of 
combat service.  The veteran's DD Form 214 and service 
personnel records do not contain any information which would 
indicate that the veteran participated in combat.  The unit 
history of the 505th Tactical Control Group, the higher 
headquarters of the 621st Tactical Control Squadron, for the 
period from June to December 1969 reports no attack in 
November 1969 as reported by the veteran.   The unit history 
does not contain any information which would tend to support 
any of the alleged stressors reported by the veteran or which 
would show that he participated in combat.  For these 
reasons, the Board finds that the veteran did not engage in 
combat with the enemy.  Because the veteran did not engage in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of his alleged stressors.  
Accordingly, service connection for PTSD requires credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304.

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  The veteran's 
statements regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); see also Cohen v. Brown, 10 
Vet. App. 128, 142 (1997) 

The Board finds that there is no evidence to support the 
veteran's assertions as to any of his claimed stressors.  
Attempts were made to confirm the veteran's stressors, 
including seeking additional information from the veteran so 
that certain claimed incidents could be researched; however, 
the evidence submitted was vague and insufficient.  Because 
some of the claimed stressors are not the type of incidents 
which would be recorded in official military records, and 
others are not apparent in the official records, and because 
the dates and details of the claimed incidents could not be 
confirmed, the Board finds that it would be futile to attempt 
to undertake an additional search at this juncture.  

While a PFC William Smith died in Vietnam in 1971, he was in 
the Army while the veteran was in the Air Force.  In addition 
the veteran has not submitted evidence, which places him in 
the proximity of the incident in which PFC Smith died or that 
he even was in Vietnam during service.  Therefore, the Board 
finds that there is no evidence to support the veteran's 
allegations as to his in-service stressors.  As no relevant 
information has been forthcoming to support the claimed 
stressors, the Board finds that the veteran's claim fails in 
this element.

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established. 38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



